EXHIBIT 10.1

 

SOAH DOCKET NO. 473-05-0174
PUC DOCKET NO. 30172
 

APPLICATION OF

§

BEFORE THE STATE OFFICE

PNM RESOURCES, INC., AND

§

TEXAS-NEW MEXICO POWER

§

                        OF

COMPANY REGARDING

§

PROPOSED ACQUISITION

§

ADMINISTRATIVE HEARINGS

OF STOCK

§

 

STIPULATION

WHEREAS, on September 9, 2004, PNM Resources, Inc. ("PNM Resources") and
Texas-New Mexico Power Company ("TNMP") (jointly referred to as "Applicants")
filed an application seeking:  (i) a finding by the Public Utility Commission of
Texas ("Commission" or "PUC") that the proposed acquisition by PNM Resources of
100% of the common stock of TNMP's parent, TNP Enterprises, Inc. ("TNP
Enterprises"), which acquisition is hereinafter referred to as the "Transaction"
is consistent with the public interest pursuant to PURA § 14.101; and (ii)
Commission approval of a regulatory plan under which a total of $4.1 million in
net synergy savings would be credited to TNMP's Texas retail delivery base rates
over the five-year period following the closing of the Transaction;

WHEREAS, the cities of Dickinson, Lewisville, La Marque, Fort Stockton, and
Friendswood served by TNMP ("Cities"); the office of Public Utility Counsel
("OPC"); Texas Industrial Energy Consumers ("TIEC"); Alliance for Retail Markets
("ARM"); El Paso Electric Company ("EPE"); Rio Grande Electric Cooperative, Inc.
("RGEC"); Cap Rock Energy Corporation ("Cap Rock"); Sharyland Utilities, LP
("Sharyland Utilities"); and Power Resources Group, Inc. ("PRG") filed motions
to intervene in this proceeding, all of which interventions, except PRG's, have
been granted;

WHEREAS, Applicants invited all of the entities that had filed motions to
intervene and the Legal and Enforcement Division of the Commission ("Staff") to
participate in settlement discussions;

WHEREAS, Applicants, Staff, Cities, OPC, TIEC, and ARM agree that a negotiated
resolution of this proceeding on the basis set forth in this Stipulation is in
the public interest because the result is reasonable and will conserve the
public's and the parties' resources and eliminate controversy; and

--------------------------------------------------------------------------------


WHEREAS, EPE, Cap Rock, and Sharyland Utilities, while not entering into the
Stipulation, have indicated that they do not oppose the entry of an order in
Docket No. 30172 consistent with this Stipulation.

NOW THEREFORE, Applicants, Staff, Cities, OPC, TIEC, and ARM (the "Signatories")
stipulate and agree as follows:

ARTICLE I
The Stipulation:  Resolution of All Issues

A.                The Signatories agree that the terms of this Stipulation are
in the public interest and that the Commission should enter an order materially
consistent with this Stipulation and providing for its implementation.

B.                 The Signatories agree to support fully this Stipulation in
all respects and to use all reasonable efforts to obtain prompt adoption of a
final order in Docket No. 30172 based on this Stipulation.  The Signatories
further agree to defend the terms of this Stipulation. 

C.                The Signatories agree that this Stipulation resolves all
issues in Docket No. 30172.

D.                The terms of this Stipulation apply only to TNMP's Texas
rates, operations, services, and tariffs.

ARTICLE II
Support for the Transaction

The Signatories agree that the acquisition by PNM Resources of 100% of the
common stock of TNP Enterprises under the terms as described in Applicants'
direct testimony and in conjunction with other provisions of this Stipulation is
consistent with the public interest and support the entry by the Commission of
an order finding the Transaction to be consistent with the public interest
pursuant to PURA § 14.101.

--------------------------------------------------------------------------------


ARTICLE III
Conditions Precedent

The Signatories acknowledge and agree that all of the provisions of this
Stipulation, except for Articles IV, V, VI., and X below, are contingent upon
the closing of the Transaction and the acquisition by PNM Resources of 100% of
the common stock of TNP Enterprises under terms consistent with those described
in Applicants' direct testimony.  In the event the Transaction does not close,
all Signatories are released from the provisions of this Stipulation and all
obligations arising hereunder, with the exception of Articles IV, V, VI., and X
below.

ARTICLE IV
Rate Reduction

A.                TNMP agrees that it will reduce its Texas retail delivery base
rates by $13 million annually (the "Rate Reduction").  The Rate Reduction shall
be based on the historical test year ending September 30, 2004.  Exhibit 1
attached to this Stipulation contains the rider that implements the Rate
Reduction for each class of customer.  The Signatories agree to support the
issuance by the Commission of an order approving the Rate Reduction and the
rider attached as Exhibit 1 hereto.

B.                 The signatories agree that the Rate Reduction is contingent
upon the Commission entering an order materially consistent with this
Stipulation and providing for its implementation.

C.                Provided that the conditions precedent set forth in Article
IV.B. are satisfied, the Rate Reduction will be made effective for billing
cycles beginning May 1, 2005,  provided that if the order by the PUC is executed
on or after April 21 then the approved Rate Reduction shall go into effect for
billing cycles beginning 10 days after the date of the order.  The date of the
initial effectiveness of the Rate Reduction is referred to as the
"Implementation Date." 

D.                The Rate Reduction shall be applied as an equal
across-the-board percentage reduction in the Texas retail delivery base rates to
all customer classes.  As reflected in the Rate Reduction rider attached hereto
as Exhibit 1, the Signatories also agree to support the proposal that exempts
municipal pumping customers from the 80% demand ratchet imposed by the
Commission in Docket No. 22349 for secondary service customers with billing
demand greater than 5 kilowatts ("kW").  TNMP agrees that the rider implementing
the Rate Reduction does not seek to recover any revenues that will be lost as a
result of exempting municipal pumping customers from the 80% demand ratchet. 
The Signatories acknowledge and agree that the design of the rates proposed in
this Stipulation has been entered into as a matter of compromise and is not
intended to create a precedent for resolving such issues in any future
proceeding involving TNMP.

--------------------------------------------------------------------------------


E.                 The Signatories agree that the Rate Reduction has been
entered into by all parties solely as a matter of compromise and settlement. For
purposes of financial and regulatory reporting during and following the Rate
Freeze as defined in Article V.A. below, the Signatories agree that TNMP's
weighted average cost of capital (utilizing a hypothetical 60% debt - 40% common
equity capital structure) is 8.34% as calculated on Exhibit 2.  Additionally,
for regulatory purposes, TNMP is deemed to be recovering the System Benefit Fund
regulatory asset as part of the settlement rates. No amortization of the System
Benefit Fund regulatory asset or any unamortized balance of the System Benefit
Fund  regulatory asset will be included in the cost of service or rate base in a
retail delivery rate case subsequent to the Rate Freeze, as defined hereinafter.
While the Signatories support the Rate Reduction as being reasonable under the
circumstances and support its approval by the Commission, they do not
necessarily agree that the amount of the Rate Reduction, the weighted average
cost of capital, or any other component is what would result if a contested rate
proceeding on the same facts were to be conducted by the Commission.

F.                 The Signatories further agree that the Rate Reduction is not
related to and does not reflect any savings related to synergies arising from
the closing of the Transaction.  Rather, the Rate Reduction is solely related to
the existing circumstances and facts of TNMP without regard to the Transaction
and is addressed herein solely for the convenience of the Signatories.

ARTICLE V
Base Rate Freeze

A.                TNMP agrees not to file an application with any regulatory
authority to increase its retail delivery base rates prior to two years
following the Implementation Date.  The two-year period following the
Implementation Date is referred to as the "Rate Freeze." 

B.                 The Rate Freeze does not apply to:  (i) Transmission Cost
Recovery Factors ("TCRF"); (ii) Competition Transition Charges ("CTC") or
Transition Charges ("TC") related to stranded cost recovery; (iii) other
adjustments to T&D rates associated with the true-up proceeding required by PURA
§39.262; or (iv) revenue neutral tariff changes that do not shift revenue
between classes

C.                Staff, Cities, OPC, TIEC, and ARM  agree that they will not
initiate or request the Commission or another entity to initiate a rate case to
reduce TNMP's retail delivery base rates during the Rate Freeze.  TNMP agrees
that the existing authority of regulatory authorities to request and obtain rate
and service information pertaining to TNMP's transmission and distribution
services is not affected by this Stipulation.

--------------------------------------------------------------------------------


D.                The Rate Freeze does not preclude the implementation of any
rate mechanism or revision found appropriate as a result of a remand by a court
to the Commission from a judicial appeal. 

ARTICLE VI
Filings Under P.U.C. Subst. R. 25.41(g)(3) and 25.263(n)

A.                Pursuant to P.U.C. Subst. R. 25.263(n)(1), TNMP shall make its
application to adjust rates within 60 days ("60-Day Filing") following the
issuance of a final, appealable order in its true-up proceeding, Docket No.
29206. 

B.                 Pursuant to P.U.C. Subst. R. 25.41(g)(3), TNMP's affiliated
retail electric provider, First Choice Power Special Purpose, L.P. ("FCP"),
shall request the Commission to consider its Post-True-Up Price to Beat ("PTB")
Adjustment proceeding on a schedule consistent with the processing of TNMP's
60-Day Filing.  FCP shall file its Post-True-Up PTB Adjustment filing to adjust
its PTB Base Rates no later than 30 days after the date upon which TNMP files
its 60-Day Filing application.  FCP shall file its Post-True-Up PTB Adjustment
filing to adjust its PTB Fuel Factors within ten days of the earlier of: (1) the
issuance of a proposal for decision in the 60-Day Filing docket, or (2) the
filing of a unanimous settlement in the 60-Day Filing docket.  FCP's
Post-True-Up PTB Adjustment filings to adjust its PTB Base Rates and its filings
to adjust its PTB Fuel Factors shall be made in the same proceeding.  FCP's
Post-True-Up PTB Adjustment shall take into account and include the impact of
this Stipulation's Article IV Rate Reduction and Article VII Synergy Savings
Credit.

--------------------------------------------------------------------------------


C.                If the Transaction closes prior to the expiration of 30 days
from the date of the 60-Day Filing final order, FCP will request a simultaneous
effective date for the non-bypassable rates established in the 60-Day Filing
final order and the PTB rates set in the Post-True-Up PTB Adjustment final
order.  The simultaneous effective date will be no later than 30 days following
the issuance of the final order in the 60-Day Filing docket.

D.                If the Transaction does not close prior to the expiration of
30 days from the date of the 60-Day Filing final order, FCP shall request that
the Commission issue an interim order reflecting a calculation of the
Post-True-Up PTB pursuant to P.U.C. SUBST. R. 25.41(g)(3), with the exception of
the impact of the Article VII Synergy Savings Credit on the calculation of the
Post-True-Up PTB.  In such a case, FCP will request a simultaneous effective
date for the non-bypassable rates established in the 60-Day Filing final order
and the PTB rates set in the Post-True-Up PTB Adjustment interim order.  The
simultaneous effective date will be no later than 30 days following the issuance
of the final order in the 60-Day Filing docket.  If the Commission issues a
Post-True-Up PTB Adjustment interim order, FCP shall request the issuance of a
final order incorporating the Article VII Synergy Savings Credit within thirty
(30) days of closing the Transaction.

ARTICLE VII
Synergy Savings Credit

A.                Over the twenty-four month period following the closing of the
Transaction, and beginning with billing cycles as of the 1st day of the month
following the closing of the Transaction, TNMP agrees to provide a total of $6
million in net synergy savings credits to its Texas retail delivery base rates. 

B.                 The net synergy savings credits of $3 million per year will
be allocated to customer classes in the same manner as specified in Article IV. 
The amount allocated to each customer class shall be applied to reduce the
customer charge component of the base rates as set forth in the proposed Synergy
Savings Credit rider attached hereto as Exhibit 3.  This resolves all issues
concerning synergy savings and the costs to achieve synergy savings.

--------------------------------------------------------------------------------


ARTICLE VIII
Transaction Costs

Applicants agree to not include transaction costs associated with the
acquisition in TNMP's cost of service in any future Texas retail delivery base
rate case.  Transaction costs are those costs necessary to consummate the
Transaction and include the following:  (1) TNP Enterprises recapitalization
costs, i.e., PIK preferred call premium, call premium on 10.25% debt refinancing
and underwriting fees (legal, banking and others) incurred in connection with
the recapitalization activities; (2) change of control/severance cost related to
TNP Enterprises costs that have never been included in cost of service in either
TNMP-Texas or TNMP-NM rates; (3) bank advisory fees incurred in connection with
the acquisition; and (4) legal, external accounting and rating agency fees
related to the negotiation and execution of the Stock Purchase Agreement.  
Transaction costs do not include costs to achieve synergy savings.

ARTICLE IX
Accounting for the Transaction

TNMP agrees that it will not seek to recover through Texas retail delivery base
rates any amounts for goodwill or intangible assets resulting from the
application of "push-down" accounting for the effects of the Transaction. 

ARTICLE X
Capital Structure and Credit Rating

A.                The Signatories agree that a capital structure of 60% debt -
40% common equity will be used to establish the return component in TNMP's next
Texas retail delivery base rate case so long as TNMP's next base rate case is
filed on or before January 1, 2009. 

B.                 TNMP agrees that its requested cost of equity will be based
on the higher of its actual credit rating by Standard & Poor's at the time of
the filing or the lowest investment grade credit rating (Standard & Poor's BBB-)
in its next retail delivery base rate case so long as its next base rate case is
filed on or before January 1, 2009. 

--------------------------------------------------------------------------------


ARTICLE XI
Service Quality Standards and Reliability Commitments

A.                TNMP agrees to extend through the earlier of its next Texas
retail delivery base rate case or December 31, 2009, the service quality and
reliability commitments set forth in Exhibit 4 hereto.  Compliance with such
commitments is subject to force majeure as set forth in such Exhibit 4 ("Service
Reliability Force Majeure"). 

B.                 The Signatories agree that TNMP has complied with the
consultant's report on Sanderson reliability as contemplated by the stipulation
in Docket No. 21112. 

C.                The Signatories further agree that TNMP has paid all penalties
related to merger commitments arising from Docket No. 21112 and has no remaining
liability for calendar years 2000 through 2003.  Beginning for the calendar year
2004 reporting period, penalties, if any, will be calculated as set forth in
Exhibit 5 hereto.

ARTICLE XII
Employee Safety

A.                Through the earlier of its next Texas retail delivery base
rate case or December 31, 2009, TNMP agrees to maintain employee safety (as
defined by the number of OSHA Reportable Accidents) starting in calendar year
2005 equal to, or better than, TNMP's actual historical average for the period
1999-2003, excluding generation-related incidents.

B.                 No penalties or rewards will be imposed as a result of the
foregoing employee safety provision.

C.                Compliance with this commitment is subject to Service
Reliability Force Majeure events.

ARTICLE XIII
T&D Construction Centers and Field Services Employees

During the Rate Freeze, TNMP agrees it will not decrease its 14 existing
transmission and distribution ("T&D") construction centers or the 363 TNMP
employees in Texas performing T&D field services.

--------------------------------------------------------------------------------


ARTICLE XIV
REP-Related Commitments

A.                TNMP shall  host an annual meeting with the retail electric
providers ("REPs") to which it provides T&D service.  The purpose of such
meeting will be to allow discussion of TNMP's practices and policies and to
permit REPs to provide comments to TNMP on such practices and policies. TNMP
shall respond to all market related comments raised by REPs during this meeting
within 90 days of the meeting, including an explanation of what changes were
made in response to REP comments.  TNMP shall explain why other comments or
suggestions were not acted on, if any.

B.                 TNMP is committed to the "ERCOT and Non-ERCOT FasTrak
Day-to-Day Policies and Procedures."  In the event an issue raised by a REP is
not capable of being resolved within seven (7) business days, TNMP shall provide
the affected REP with a time schedule for resolution of the issue no later than
the seventh business day.  TNMP shall use due diligence in resolving all ERCOT
and Non-ERCOT FasTrak issues raised by REPs.

C.                TNMP is committed to working with REPs to resolve
cancellation/rebill issues in a timely manner. In the event an issue is not
capable of being resolved within seven (7) business days, TNMP shall provide the
affected REP with a time schedule for resolution of the issue no later than the
seventh business day.  TNMP shall use due diligence in resolving all
cancellation/rebill issues. 

D.                TNMP shall acknowledge the receipt of an inquiry from a REP,
transmitted through the centralized communication mechanism published in the
marketplace, by the close of two (2) business days following receipt of the
inquiry.  The Signatories agree that an inquiry from a REP concerning a FasTrak
issue will be first handled in accordance with the FasTrak procedure.  In the
event an issue is not capable of being resolved within seven (7) business days,
TNMP shall provide the affected REP with an expected time schedule for
resolution of the issue no later than the seventh business day.  TNMP shall use
due diligence in resolving such REP inquiries.

E.                 TNMP agrees to use due diligence to respond to letters of
authorization within five (5) business days as contemplated by the ERCOT Retail
Market Guide.

--------------------------------------------------------------------------------


F.                 TNMP shall investigate the feasibility of providing REPs with
direct access to specific customer, non-IDR historical metering data via the
Internet.  By March 1, 2005, TNMP, in consultation with ARM,  shall determine 
whether such access is reasonably feasible.  If  such access is deemed
reasonably feasible, TNMP shall make commercially reasonable efforts to provide
such Internet access by October 1, 2005 .  If REP Internet access is not deemed
reasonably feasible, TNMP shall explain in detail the reasons underlying that
conclusion and propose potential alternatives.

ARTICLE XV
Industrial Service -Related Commitments

A.                TNMP is committed to the adequate maintenance of its metering
equipment in accordance with accepted good utility practice as defined in P.U.C.
Subst. R. 25.5(56).

B.                 TNMP shall provide customer usage information in accordance
with the terms set forth in 4.8.1 of the TNMP tariff for retail delivery
service. In this regard, TNMP is installing MV-Web, which will allow customers
with IDR billing to access their historical account information by the later of
June 30, 2005, or the closing of the Transaction.  TNMP agrees to read IDR
customers' metersmore frequently and will allow customers or their designated
representatives to install, at the customer's cost, telemetry necessary to poll
the meter data on a real time basis.  TNMP agrees to provide this data to the
customers as soon as practicable after customer IDR meters have been polled.

C.                TNMP shall investigate changing its billing system to
accommodate a more complex billing statement.  By May 1, 2005, TNMP will
determine, in accordance with the implementation of the Texas SET V2.1, whether
such billing system changes are reasonably feasible.  If the implementation of a
complex billing statement is reasonably feasible, TNMP will make commercially
reasonable efforts to implement that system within 180 days after completion of
the completion of the feasibility analysis.  If the implementation of a complex
billing statement is not deemed reasonably feasible, TNMP will explain the
reasons underlying that conclusion and propose potential alternatives. 

D.                TNMP shall establish a process under which an employee will be
dedicated to reviewing each IDR meter reading for accuracy and TNMP shall
provide backup information supporting the derivation of all charges on a
customer's bill.  TNMP further agrees to timely resolve any customer billing
disputes in accordance with Article XIV.B. above. This Stipulation does not
resolve billing disputes existing on the date of execution of this Stipulation.

--------------------------------------------------------------------------------


E.                 TNMP shall hold quarterly meetings between TNMP officer-level
employees and appropriate officer-level employees designated by the industrial
customers to discuss reliability issues, planned maintenance and system
planning.  The initial officers designated by the industrial customers are
identified on Exhibit 6 hereto.  TNMP and TIEC may revise the list of officers
as appropriate.  TNMP is entitled to rely on the list of industrial officers
provided by TIEC on Exhibit 6 unless notified of any changes in writing. 

F.                 TNMP agrees to provide TNMP's planned maintenance schedule
for its transmission and substation system within a reasonable time after
internal approval to the customer contact list attached as Exhibit 7 hereto. 
TNMP and TIEC may revise the contact list as appropriate.  TNMP is entitled to
rely on the contact list provided by TIEC on Exhibit 7 unless notified in
writing. In no event shall TNMP commence planned maintenance or make planned
system modifications or improvements that would temporarily lessen system
reliability without first providing at least 90 days written notice to the
affected customers. Written notice provided at any of the meetings provided for
herein or the minutes of those meetings shall be sufficient written notice for
the purposes hereof.

G.                TNMP is committed to service reliability and will seek
continuous improvement in the area of service reliability within reasonable cost
parameters.  In light of that commitment, TNMP shall prepare an annual
transmission reliability report for its industrial customers that discusses past
reliability efforts, TNMP's projected system load growth for the next three
years, TNMP's plans to accommodate load growth, and all proposed reliability
initiatives, improvements or modifications.  TNMP shall host an annual meeting,
which will take place at one of the quarterly meetings called for by Article
XV.E, with all industrial customers, as set forth in Exhibit 6.  The purpose of
such meeting will be to allow discussion of TNMP's annual reliability report and
to permit industrial customers the opportunity to provide loading information
and comments to TNMP on reliability issues.  TNMP shall provide a substantive
response  to all comments or suggestions raised by industrial customers during
this meeting within 90 days of the meeting.

--------------------------------------------------------------------------------


ARTICLE XVI
Sharyland Utilities

This Stipulation has no impact on the prices charged or the services provided by
First Choice Power, LP and First Choice Power Special Purpose, LP to customers
in the service area certificated to Sharyland Utilities.

ARTICLE XVII
Miscellaneous Provisions

A.                This Stipulation is binding on each Signatory only for the
purpose of settling the issues herein and for no other purpose.  The Signatories
acknowledge and agree that a Signatory's support of the matters contained in
this Stipulation may differ from its position or testimony in other dockets and
cases not referenced in this Stipulation.  To the extent that there is a
difference, a Signatory does not waive its position in such other dockets. 
Because this is a settlement agreement, a Signatory is under no obligation to
take the same position as set out in this Stipulation in other dockets not
referenced in this Stipulation whether those dockets present the same or a
different set of circumstances.  The Signatories reserve their rights in this
docket to litigate all issues in this docket against parties who do not sign
this Stipulation.  Provided, however, that in the event a person or entity other
than a Signatory attempts to initiate a TNMP rate case during the Rate Freeze,
the Signatories are bound by the provisions of this Stipulation not to support
any change in retail delivery base rates.

B.                 This Stipulation represents a compromise, settlement and
accommodation among the Signatories, and all Signatories agree that the terms
and conditions herein are interdependent and no Signatory shall be bound by any
portion of this Stipulation outside the context of the Stipulation as a whole. 
If the Commission does not accept this Stipulation as presented, or an interim
or final order inconsistent with this Stipulation in any material respect is
issued, the Signatories agree that any signatory adversely affected by that
material modification or inconsistency has the right to withdraw its consent
from this Stipulation, thereby becoming released from all commitments and
obligations, and to proceed to hearing on all issues, present evidence, and
advance any positions it desires as if it had not been a Signatory.  The
Signatories agree that neither oral nor written statements made during the
course of the settlement negotiations may be used as an admission or concession
of any sort nor as evidence in any proceeding.  If the Commission does not adopt
orders consistent with the material terms of this Stipulation, the Signatories
agree that the terms of this Stipulation were made during the course of
settlement negotiations and may not be used as an admission or concession of any
sort nor as evidence in any proceeding.  This obligation shall continue and be
enforceable, even if this Stipulation is terminated. 

--------------------------------------------------------------------------------


C.                This written Stipulation contains the entire understanding and
agreement of the Signatories with regard to Docket No. 30172, supersedes all
other written and oral exchanges, or arrangements or negotiations among them or
their representatives with respect to the subjects contained herein; and neither
this Stipulation, nor any of the terms of this Stipulation, may be altered,
amended, waived, terminated, discharged or modified, except by a writing
properly executed by the Signatories. 

D.                The Signatories mutually agree that they enter into this
Stipulation for their exclusive benefit and the benefit of their respective
lawful successors.  The Signatories agree that nothing in this Stipulation shall
be construed to confer any right, privilege or benefit on any person or entity
other than the Signatories and their respective lawful successors. 

E.                 This Stipulation assumes the legality of the treatments and
methodologies set out herein.  Should any treatment or methodology used be
declared illegal by either the Commission or a court, the Signatories agree to
negotiate in good faith to substitute a treatment or methodology with the same
economic effect of that declared illegal. 

F.                 The titles assigned to each Article are for convenience only,
are not part of this Stipulation and shall not be considered in the resolution
of any dispute or question arising with respect to this Stipulation.

G.                Each signing representative warrants that he or she is duly
authorized to sign this Stipulation on behalf of the Signatory he or she
represents, subject to approval by local regulatory authorities.  Facsimile
copies of signatures are valid for purposes of evidencing execution.  The
Signatories may sign individual signature pages to facilitate the circulation
and filing of the original of this Stipulation.

--------------------------------------------------------------------------------


H.                The Signatories agree that their request that the Commission
enter an order consistent with the Stipulation is not intended to have
precedential value with respect to any particular principle, treatment, or
methodology that may underlie the Stipulation.

IN WITNESS WHEREOF, this Stipulation has been executed, approved and agreed to
by the Signatories hereto in multiple counterparts each of which shall be deemed
an original, on the date indicated below by the Signatories hereto, by and
through their undersigned duly authorized representatives.  This Stipulation
shall be effective and binding, as to each Signatory, as of the date of
execution of each Signatory.

--------------------------------------------------------------------------------




PNM RESOURCES, INC TEXAS-NEW MEXICO POWER COMPANY
  By: /s/ Patrick Ortiz By:  /s/ Jack V. Chambers
  Title: SVP, General Counsel and Secretary Title: Chairman, President, and CEO
  Date: February 1, 2005 Date:  January 1, 2005
  LEGAL AND ENFORCEMENT DIVISION OF THE PUBLIC UTILITY COMMISSION OF TEXAS
  OFFICE OF PUBLIC UTILITY COUNSEL By:  /s/ William Huie By:  /s/ Roger Stewart
  Title: Staff Attorney Title: Assistant Public Counsel
  Date:  January 31, 2005 Date:  January 31, 2005
  TEXAS INDUSTRIAL ENERGY CONSUMERS CITIES OF DICKENSON, LEWISVILLE, LA MARQUE,
FT. STOCKTON AND FRIENDSWOOD
  By:  /s/ Joseph P. Younger By:  /s/ Steven A. Porter
  Title: Attorney for TIEC Title: Attorney for Cities
  Date:  February 1, 2005 Date:  February 3, 2005
  ALLIANCE FOR RETAIL MARKETS
  By:   /s/ Stephen J. Davis
  Title:  Attorney for ARM
  Date:  February 2, 2005

 

--------------------------------------------------------------------------------


FIRST CHOICE POWER SPECIAL PURPOSE, L.P. signs this Stipulation agreeing to and
being bound only by Articles VI.B., VI.C., and VI.D.

By: /s/ Manjit S. Cheema

Title: President

Date: January 31, 2005